Citation Nr: 0801174	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31.

2.  Entitlement to an increased rating for a left wrist 
disability, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31, and 
denied his claim for a rating in excess of 10 percent for a 
left wrist disability.  In June 2007, the veteran testified 
before the Board at a hearing that was held at the RO.

The issue for a rating in excess of 10 percent for a left 
wrist disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31 was 
previously denied in a March 1999 Board decision.  The 
veteran did not appeal that decision.

2.  Evidence received since the March 1999 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision that denied compensation 
pursuant to the provisions of 38 U.S.C. § 1151 for a right 
ankle disability on the basis that it was sustained in the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a March 1999 decision, the Board denied the veteran's 
claim for compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the decision became final 
because the veteran did not file a timely appeal.

The claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right ankle disability 
on the basis that it was sustained in the pursuit of a course 
of vocational rehabilitation may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed the application to reopen 
his claim in May 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence of record showed that the veteran 
had a right ankle disability which he sustained in the 
dormitory of the school at which he was undergoing vocational 
rehabilitation.  The Board found that the veteran did not 
sustain the injury of his right ankle during the actual 
pursuit of vocational rehabilitation and the claim was 
denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
veteran submitted VA treatment records dated from May 2004 to 
June 2004 that show that he received treatment for right 
ankle pain, and personal statements, both in written form and 
in June 2007 testimony before the Board, wherein he alleged 
that his right ankle disability was incurred as a result of 
his vocational rehabilitation.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for right ankle pain, these 
records do not show that the veteran's right ankle disability 
was sustained during the actual pursuit of vocational 
rehabilitation, such that VA compensation benefits may be 
granted.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The claim for compensation benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  The evidence at the time of the previous final 
denial showed that the veteran had a right ankle disability 
that was sustained in the dormitory of the school at which he 
was undergoing vocational rehabilitation.  Accordingly, the 
new evidence showing only that the veteran received treatment 
for a right ankle disability does not relate to any 
unestablished facts necessary to substantiate the claim.  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his right knee disability was aggravated as a result of 
his service.  Additionally, the veteran's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in March 1999, the new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  The Board finds that new and material evidence 
has not been submitted.  The new evidence does not show that 
the veteran's right ankle disability was sustained during the 
actual pursuit of vocational rehabilitation.  Therefore, the 
new evidence is not material.  Thus, the claim for 
compensation pursuant to the provisions of 38 U.S.C. § 1151 
for a right ankle disability on the basis that it was 
sustained in the pursuit of a course of vocational 
rehabilitation under 38 U.S.C. Chapter 31 is not reopened and 
the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in June 2004 and August 2005; 
and a rating decision in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in March 1999, VA informed the veteran that his claim 
was denied because he had failed to submit evidence that 
demonstrated that his right ankle disability was sustained in 
the actual pursuit of vocational rehabilitation.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2005 
statement of the case.  The veteran received additional 
notice in August 2005.  However, the Board finds that the 
issuance of a supplemental statement of the case is not 
required because no evidence has been received subsequent to 
the August 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The claim for compensation pursuant to the provisions of 
38 U.S.C. § 1151 for a right ankle disability on the basis 
that it was sustained in the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31 remains 
denied because new and material evidence has not been 
received to reopen the claim.


REMAND

Additional development is needed prior to further disposition 
of the claim for a rating in excess of 10 percent for a left 
wrist disability.  In this regard, it appears that there are 
treatment records pertaining to the veteran's claim that are 
outstanding.  

The veteran filed his claim for an increased rating in May 
2004.  In support of his claim, he submitted VA treatment 
records dated in May and June 2004.  Prior to the May 2004 
records, the most recent VA treatment records of record are 
dated in April 2002.  Records dated from April 2002 to May 
2004 have not been associated with the claims file.  Because 
VA is on notice that there are additional records that may be 
applicable to the veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Additionally, as the most recent VA 
treatment records of record are dated in June 2004, records 
dated from June 2004 to the present should also be requested.

Additionally, in June 2007 testimony before the Board, the 
veteran alleged that his service-connected left wrist 
disability was more severe than the current 10 percent rating 
reflects.  Specifically, the veteran contends that his 
disability is now manifested by increased pain and limitation 
of motion, such that he is no longer able to work.  

The veteran was last afforded a VA examination in July 2004.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, a new 
examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA clinics 
in Oakland Park, and Miami, Florida, 
dated from April 2002 to May 2004, and 
from June 2004 to the present.  

2.  After associating the above records 
with the file, schedule the veteran for 
an orthopedic examination to determine 
the current severity of his service-
connected left wrist disability.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, and should 
set forth all current complaints, 
findings and diagnoses.  The report 
should specifically address the degree 
of disability related to the scar.  The 
report should discuss any additional 
functional impairment due to pain on 
movement, limited motion, excess 
motion, weakened motion, excess 
fatigability, and incoordination.

3.  Then, readjudicate the claim for an 
increased rating for a left wrist 
disability.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


